948 F.2d 1280
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clovis Carl GREEN, Plaintiff-Appellant,v.F. BAER, U.S. Parole Commission, individually and in hisofficial capacities, Defendant-Appellee.
No. 91-6121.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph C. Howard, District Judge.  (CA-90-2122-JH)
Clovis Carl Green, appellant pro se.
Martin Stanley Himeles, Jr., Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Clovis Carl Green appeals from the district court's order granting the defendant's motion to dismiss his claim for damages against the chairman of the United States Parole Commission.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Green v. Baer, No. CA-90-2122-JH (D.Md. July 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.